Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 1 and 14 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-6 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070051702 A1 to James et al. (“James”) in view of Welding, Failure Analysis, and Metallography by Louthan et al. (“Louthan”) and US 9808886 B2 to Peters et al. (“Peters”).
James discloses:
Regarding claim 1:
providing a wire (e.g., a wire is provided as disclosed in para 13) configured to serve as a source of metal that forms at least part of the article (e.g., para 2, 7-9, 12-13 and 28-32, including a solid metal wire or a metal wire that includes metal power in the core of the wire disclosed in para 13), the wire comprising: 
a sheath (e.g., a sheath is disclosed in para 13) having a steel composition (e.g., steal compositions are disclosed in para 13) (e.g., para 2, 7-9, 12-13 and 28-32, including the metal sheath of the wire is typically formed primarily from iron (e.g., carbon steel, low carbon steel, stainless steel, low alloy steel, etc.) disclosed in para 13), and 
a core (e.g., a core is disclosed in para 13) surrounded by the sheath, the core comprising aluminum (Al) at a concentration between 3 weight % and 20 weight % on the basis of the total weight of the wire (e.g., para 2, 7-9, 12-13 and 28-32, including para 12-13 and the aluminum compositions disclosed in the table within para 12), 
wherein the Al is in an elemental form or is alloyed with a different metal element in the wire (e.g., para 2, 7-9, 12-13 and 28-32, including para 12-13 and the aluminum compositions disclosed in the table within para 12 and para 13 discloses a 
applying an energy sufficient to form molten droplets of the metal (e.g., para 2, 7-9, 12-13 and 28-32, including applying energy per the welding processes disclosed in para 2); and
depositing the molten droplets to form a layer of beads that substantially form an entire free-standing article over a substrate, wherein the beads incorporate the Al as an alloying element (e.g., para 2, 7-9, 12-13 and 28-32, including depositing the molten droplets per the welding processes disclosed in para 2);
Regarding claim 5: the method comprises applying the energy and depositing according to a gas metal arc welding (GMAW) process (e.g., para 2, 7-9, 12-13 and 28-32, including GMAW disclosed in para 2);
Regarding claim 6: the method comprises applying the energy and depositing according to a self-shielded flux-cored arc-welding (FCAW-S) process without a shielding gas (e.g., para 2, 7-9, 12-13 and 28-32, including FCAW-S disclosed in para 2);
Regarding claim 8: providing the wire comprises providing a metal-cored wire (e.g., para 2, 7-9, 12-13 and 28-32, including a solid metal wire or a metal wire that includes metal power in the core of the wire disclosed in para 13);
Regarding claim 9: providing the wire comprises providing a self-shielded flux-cored arc welding (FCAW-S) wire, wherein the core comprises a fluxing agent comprising an oxide of a metal other than Al or Mn or a fluoride of a metal other than Al or Mn (e.g., para 2, 7-9, 12-13 and 28-32, including para 12-13 and the oxides disclosed in the table within para 12);
Regarding claim 11: the core further comprises one or more of: copper (Cu) at a concentration greater than zero weight % and less than 10 weight % on the basis of the total weight of the wire; and cobalt (Co) at a concentration greater than zero weight % and less than 10 weight % on the basis of the 
Regarding claim 12: the wire comprises one or more of: nickel (Ni) at a concentration greater than zero weight % and less than 50 weight % on the basis of the total weight of the wire; carbon (C) at a concentration greater than zero weight % and less than 2.5 weight % on the basis of the total weight of the wire; and nitrogen (N) at a concentration greater than zero weight % and less than 2 weight % on the basis of the total weight of the wire (e.g., para 2, 7-9, 12-13 and 28-32); and
Regarding claim 13: the wire further comprises N, Cu and Co at respective concentrations such that 2[Mn]+[Ni]+30[C]+20[N]+0.3[Cu]+0.3[Co] is between 10 weight %, and 80 weight %, wherein [Mn], [Ni], [C], [N], [Cu] and [Co] represent weight percentages of respective elements on the basis of the total weight of the wire (e.g., para 2, 7-9, 12-13 and 28-32). 
James does not explicitly disclose wherein the wire comprises carbon (C), manganese (Mn) and nickel (Ni), wherein [Ni] < 10 weight % and 2[Mn]+[Ni]+30[C]> 30 weight %, wherein [Mn], [Ni] and [C] represent weight percentages of respective elements on the basis of the total weight of the wire (as recited in claim 1).
However, Louthan discloses:
Regarding claim 1: the wire comprises carbon (C), manganese (Mn) and nickel (Ni), wherein [Ni] < 10 weight % and 2[Mn]+[Ni]+30[C]> 30 weight %, wherein [Mn], [Ni] and [C] represent weight percentages of respective elements on the basis of the total weight of the wire (e.g., Table 1, including Sample No. 33);
Regarding claim 10: the core comprises manganese (Mn) at a concentration between 10 weight % and 60 weight % on the basis of the total weight of the wire, wherein Mn is in an elemental form or is alloyed with a different metal element (e.g., Table 1);
Regarding claim 13: the combination includes wire further comprises N, Cu and Co at respective concentrations disclosed in James such that 2[Mn]+[Ni]+30[C]+20[N]+0.3[Cu]+0.3[Co] is between 10 weight %, and 80 weight %, wherein [Mn], [Ni], [C], [N], [Cu] and [Co] represent weight percentages of respective elements on the basis of the total weight of the wire (e.g., Table 1 of Louthan in combination with James as set forth above). 
James in view of Louthan does not explicitly disclose a plurality of layers of beads (as recited in claim 1).
However, Peters discloses:
Regarding claim 1: 
applying an energy (e.g., laser or heat input) sufficient to form molten droplets of the metal (e.g., Fig. 13-15 and col 23, ln 1-65); and 
depositing the molten droplets (e.g., molten droplets disclosed in col 11, ln 4-40) to form a plurality of layers (e.g., depositing multiple layers L#1, L#2, L#3, L#4 as disclosed in col 23, ln 21-41) of beads that substantially form an entire free-standing article over a substrate, wherein the beads incorporate the Al as an alloying element (e.g., Fig. 6A, 6B and 13-15 and col 11, ln 4-40 and col 23, ln 1-65);
Regarding claim 2: depositing the molten droplets comprises forming a plurality of stacked layers of beads that form a substantial portion of the article (e.g., Fig. 6A, 6B and 13-15 and col 11, ln 4-40 and col 23, ln 1-65);
Regarding claim 3: applying the energy comprises applying energy sufficient to generate a plasma arc between the wire and a workpiece to cause the formation of the molten droplets (e.g., Fig. 1 and col 1, ln 15-65); and
Regarding claim 4: applying the energy comprises resistively heating the wire while directing a laser beam over a workpiece to cause the formation of the molten droplets (e.g., Fig. 1 and col 1, ln 15-65).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify James as suggested and taught by Louthan in order to produce desirable weld metal microstructures and regions of phase stability.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of James in view of Louthan as suggested and taught by Peters in order to provide additive manufacturing processes and systems which can operate a high speeds, with a high level of precision.



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over James in view of Louthan and Peters and further in view of US 20140021188 A1 to Denney (“Denney”).
James in view of Louthan and Peters discloses substantially all of the features of the claimed invention as set forth above.
James in view of Louthan and Peters does not explicitly disclose the method comprises applying the energy and depositing according to a gas tungsten arc welding (GTAW) process or a plasma arc welding (PAW) process in which applying the energy comprises applying the energy to an electrode that is different than the wire (as recited in claim 7).
However, Denney discloses:
Regarding claim 7: the method comprises applying the energy and depositing according to a gas tungsten arc welding (GTAW) process or a plasma arc welding (PAW) process in which applying the energy comprises applying the energy to an electrode that is different than the wire (e.g., para 6, 45, 49). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of James in view of Louthan and Peters as suggested and taught by Denney in order to be able to use filler wires with various compositions and to deposit wear-resistant material in a system for a variety of applications.



Claims 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of US 20130028782 A1 to Nako et al. (“Nako”) and Louthan.
Peters discloses:
Regarding claim 14: 
providing a wire comprising a core (e.g., core 2120) surrounded by a sheath (e.g., sheath 2110) and a composition such that beads formed by quenching molten droplets formed by melting and the wire has a bead composition (e.g., Fig. 22-23 and col 10, ln 5-65, col 36, ln 38-67 and col 37, ln 1-67); and 
substantially forming an entire free-standing article over a substrate using a plurality of layers of the beads (e.g., Fig. 6A, 6B and 13-15 and col 11, ln 4-40 and col 23, ln 1-65);
Regarding claim 15: applying an energy sufficient to generate a plasma arc between the wire and a workpiece to cause the formation of the molten droplets (e.g., Fig. 1 and col 1, ln 15-65); and
Regarding claim 16: resistively heating the wire while directing a laser beam over a workpiece to cause the formation of the molten droplets (e.g., Fig. 1 and col 1, ln 15-65). 
Peters does not explicitly disclose a bead composition including, on the basis of a total weight of the beats, iron (Fe) at a concentration between 50 weight % and 85 weight %. (as recited in claim 14).
However, Nako discloses:
Regarding claim 14: providing a bead composition including, on the basis of a total weight of the beats, iron (Fe) at a concentration between 50 weight % and 85 weight %. (e.g., para 73-74 and Table 1-2).
Peters in view of Nako does not explicitly disclose aluminum (Al) at a concentration between 3 weight % and 20 weight %,  carbon (C), manganese (Mn) and nickel (Ni), wherein [Ni] < 10 weight % and 2[Mn]+[Ni]+30[C] > 30 weight %, wherein [Mn], [Ni] and [C] represent weight percentages of respective elements (as recited in claim 14).
However, Louthan discloses:
Regarding claim 14: providing aluminum (Al) at a concentration between 3 weight % and 20 weight %,  carbon (C), manganese (Mn) and nickel (Ni), wherein [Ni] < 10 weight % and 2[Mn]+[Ni]+30[C] > 30 weight %, wherein [Mn], [Ni] and [C] represent weight percentages of respective elements, wherein the beads incorporate the AL as an alloying element (e.g., page 142 and Table 1, including Sample No. 33); 
Regarding claim 17: the beads comprise manganese (Mn) at a concentration between 10 weight % and 60 weight %, on the basis of the total weight of the beads (e.g., Table 1);
Regarding claim 18: the beads have aluminum (Al) at a concentration between 4 weight % and 6.5 weight % and manganese (Mn) at a concentration between 15 weight % and 25 weight % on the basis of the total weight of the beads (e.g., Table 1, including Sample No. 85); and
Regarding claim 20: the core comprises: aluminum (Al) at a concentration between 8 weight % and 20 weight % on the basis of a total weight of the wire; manganese (Mn) at a concentration between 30 weight % and 60 weight % on the basis of the total weight of the wire; and nickel (Ni) at a concentration greater than zero weight % and less than 50 weight % on the basis of the total weight of the wire, wherein each of Al, Mn and Ni is in an elemental form or is alloyed with a different metal element (e.g., Table 1, including Sample No. 90).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Peters as suggested and taught by Nako in order to provide a welding metal which can exhibit not only high strength but also good low-temperature toughness and good drop-weight characteristics.
 It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of Peters in view of Nako as suggested and taught by Louthan in order to produce desirable weld metal microstructures and regions of phase stability.



Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of Nako and Louthan and further in view of US 20160167009 A1 to Chun et al. (“Chun”).
Peters in view of Nako and Louthan discloses substantially all of the features of the claimed invention as set forth above.
Peters in view of Nako and Louthan does not explicitly disclose the beads have face-centered cubic (FCC) austenite exceeding 30% on the basis of a total volume of the beads (as recited in claim 19).
However, Chun discloses:
Regarding claim 19: the beads have face-centered cubic (FCC) austenite exceeding 30% on the basis of a total volume of the beads (e.g., para 14). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of Peters in view of Nako and Louthan as suggested and taught by Chun in order to provide improved as-welded corrosion properties, chloride corrosion resistance, and toughness.
Response to Amendment
The amendment of 08/13/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 08/13/2021 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments. The remarks then address the previous objection and note the amendments resolving the previous objection.  
The remarks then address the prior art rejections.  The remarks note the previous prior art rejections, state that they are traversed and then address the amended version of claim 1. The remarks assert that the cited references fail to teach or suggest "a method of fabricating an article by additive manufacturing" comprising, among other things, "providing a wire...wherein the Al is in an elemental form or is alloyed with a different metal element in the wire," and "depositing the molten droplets to form a plurality of layers of beads that substantially form an entire free-standing article over a substrate, wherein the beads incorporate the Al as an alloying element," as recited in amended Claim 1. 
The remarks state that the Office Action asserted that James teaches "a core surrounded by the sheath, the core comprising aluminum (Al) at a concentration between 3 weight % and 20 weight % on the basis of the total weight of the wire," as recited in Claim 1, and that the Office Action relied on the Al composition disclosed in 1 [0012] of James for allegedly teaching this feature. The remarks then note 
However, para 13 of James discloses a solid metal wire or a metal wire that includes metal power in the core of the wire and examples of such alloying metals include aluminum as noted above. As noted above, para 13 states that:
a solid metal wire or a metal wire that includes metal power in the core of the wire.  When the metal electrode is a metal wire having a core, the metal sheath of the wire is typically formed primarily from iron (e.g., carbon steel, low carbon steel, stainless steel, low alloy steel, etc.); however, the metal sheath can be primarily formed of other materials.  The fill composition typically constitutes at least about 1 weight percent of the total electrode weight, and not more than about 80 weight percent of the total electrode weight, and typically about 8-60 weight percent of the total electrode weight, and more typically about 10-40 weight percent of the total electrode weight.  The fill composition includes one or more metal alloying agents that are selected to at least closely match the desired weld metal composition and/or to obtain the desired properties of the formed weld bead.  Non-limiting examples of such alloying metals include aluminum.

Thus, the James discloses the Al is in an elemental form or is alloyed with a different metal element in the wire as claimed.
The remarks next state that, in reference to the disclosed "granular flux system" which includes Al as part of an arc welding process, James discloses, in paragraph 28:
The welding process melts metal from workpiece WP and from advancing welding wire W to create a molten metal puddle that ultimately solidifies to form a weld bead 60. Wire W moves through a large mass of granular flux 62. The granular flux is formulated to partially melt during the welding process and to form a protective slag layer 80 over the weld bead 60. The slag layer is designed to protect the weld bead from adverse elements (e.g., oxygen nitrogen, etc.) and/or compounds (e.g., water, etc.) in the atmosphere from interacting with the molten weld bead. 

The remarks then state that, because its A1203 of James is part of a granular flux system configured for forming a slag, which a person having ordinary skill in the art would not have understood as forming 
However, para 13 of James discloses that the fill composition includes one or more metal alloying agents that are selected to at least closely match the desired weld metal composition and/or to obtain the desired properties of the formed weld bead and that non-limiting examples of such alloying metals include aluminum, antimony, bismuth, boron, calcium, carbon, chromium, cobalt, copper, iron, lead, manganese, molybdenum, nickel, niobium, silicon, tin, titanium, tungsten, vanadium, zinc, zirconium, etc., while Peters discloses the plurality of beads as noted above.
In addition, James fails to teach or suggest "depositing the molten droplets to form a plurality of layers of beads that substantially form an entire free-standing article over a substrate," as recited in amended Claim 1. However, paragraph 2 of James discloses depositing the molten droplets per the welding processes, while Peters discloses depositing multiple layers L#1, L#2, L#3, L#4 in Fig. 13 and col 23, ln 21-41 for example, as noted above.
The remarks then assert that Louthan fails to remedy these deficiencies of James and discuss Louthan. However, James and Peters are not deficient with respect to the amended language of claim 1 as discussed above.
The remarks next state that Peters and Denney were cited for allegedly teaching or suggesting features additionally recited in Claims 2-4 and 7, respectively, and assert that the references do not remedy the deficiencies of James and Louthan. However, the cited portions of Peters discussed above disclose the amended portions of claim 1 as set forth above such that the claims are rejected as set forth and explained above.
The remarks next address the rejection of claims 14-18 and 20, state that Applicant respectfully traverses the rejections and note the amendments. The remarks then assert that the cited references fail to teach or suggest "a method of fabricating an article by additive manufacturing" comprising, prima facie of obviousness with respect to Claim 14. However, the rejection of and reasoning for the present rejection of amended claim 1 is set forth above and claim 14 is also rejected as set forth and explained above.
The remarks then generally assert that the dependent claims are allowable based on their respective dependencies from independent claims 1 and 14. However, independent claims 1 and 14 are presently rejected as set forth and explained above and the respective dependent claims are further rejected as set forth above. The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        January 21, 2022